Citation Nr: 0603040	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-04 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Nigam, Paralegal Specialist


INTRODUCTION

The veteran served on active duty from March 1952 to December 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision 
denying service connection for PTSD.  

During the course of his appeal, the veteran was afforded a 
Travel Board hearing before the undersigned Veterans Law 
Judge in January 2003.  

In December 2004, the Board issued a decision remanding the 
claim for further evidentiary development.  


FINDINGS OF FACT

1. All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2. The record establishes that the veteran has a diagnosis of 
PTSD.  

3. The preponderance of the evidence is against a finding 
that the veteran engaged in combat with the enemy and the 
veteran's claimed in-service stressors are not substantially 
corroborated by supporting evidence.  


CONCLUSION OF LAW

The veteran is not shown to have disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of a 
January 2003 Travel Board hearing, a February 2003 Statement 
of the Case, an August 2005 Supplemental Statement of the 
Case and correspondence from VA, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  

In particular, the Board notes November 2003 and December 
2004 letters, which advised the veteran of his and VA's 
responsibilities under the VCAA.  In this letter, the RO 
advised the veteran to identify all health care providers who 
treated him, and explained what the evidence must show in 
order to substantiate a claim of service connection.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

Concerning the claim herein decided, the veteran has not 
indicated, nor does the claims file otherwise indicate, that 
there are additional sources of pertinent evidence that 
supports his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2005), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his Substantive Appeal, his 
hearing, and the statements he has filed.  

He has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of VCAA is nonprejudicial 
and harmless.  

Entitlement to service connection for PTSD

The veteran is seeking entitlement to service connection for 
PTSD.  He essentially contends that he suffers from PTSD as a 
result of his alleged service in Korea.  Specifically, he 
identified being present in a building that was firebombed 
and watching his friends die, and getting wounded as his 
primary stressors.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3 303(a).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West Supp. 2002); 38 C.F.R. 
§ 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  

With specific reference to PTSD, establishing service 
connection for PTSD requires: (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304 (f) (2005); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  

The diagnosis of PTSD must comply with the criteria set forth 
in DSM-IV.  See generally Cohen v. Brown, supra; 38 C.F.R. 
§ 4.125 (2004).  The evidence required to support the 
occurrence of an in-service stressor varies "depending on 
whether or not the veteran was 'engaged in combat with the 
enemy'...Where...VA determines that the veteran did not 
engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F. 3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki, supra, at 98.  

The Board notes that there is a diagnosis of PTSD of record.  
Therefore the primary question which must be resolved in this 
decision is whether the veteran sustained a qualifying 
stressor within the requirements of 38 C.F.R. § 3.304(f), as 
discussed hereinabove.  

Without such corroboration of a qualifying stressor, the 
question of the validity of a diagnosis of PTSD, and 
therefore whether further medical inquiry should be conducted 
under the VCAA, is irrelevant.  See Moreau, 9 Vet. App. at 
395-396; Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  

Applying the directives of the Zarycki decision, the Board 
first finds that the veteran is not shown to have served in 
combat.  The veteran's military personnel and medical records 
do not indicate that he participated in combat or received 
decorations or awards suggestive of combat status, and there 
is no other corroborative evidence of record suggesting that 
he served in combat.  

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) 
(2005).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  

In March 1951, the veteran's examination prior to his 
enlistment in the U.S. Naval Reserve was negative for 
physical or mental illness.  An examiner did note scarring on 
the hand, shoulder, knee, and groin.  

The veteran's March 1952 service induction medical 
examination indicated a mark or scarring on his thumb, upper 
arm and chest.  His reported medical history was negative for 
any health problems.  

A July 1952 service record noted the veteran served with an 
amphibious construction battalion.  Additional service 
records note that the veteran served as a constructionman in 
the U.S. Naval Reserve, and was called up for active duty 
from March 1952 to December 1953.  

The Board notes that in October 1952 the veteran was admitted 
to a U.S. naval hospital in Guantanamo Bay, Cuba.  There, the 
veteran was diagnosed with a simple fracture of the right 
tibial tubercle.  The examiner noted the veteran sustained 
the injury while engaged in football practice, and indicated 
that x-rays showed an old avulsion fracture of the tibial 
tubercle.  The veteran was also seen on medical consult about 
a chronic cough, and was found to have a negative x-ray.  In 
particular, the examiner noted "at times he was somewhat 
difficult, making entires [SIC] on his clinical record and 
stating that his wife had told him he had cancer."  

A November 1953 service medical record noted a reported 
history of a knee injury with a fractured patella 15 months 
prior to the exam, and treatment for an alleged bone disease.  
An orthopedic evaluation indicates x-ray results of Osgood 
Schatters' disease.  The examiner stated that the illness was 
non-incapacitating, and was a self-limiting condition.  

A December 1953 discharge examination did not note any 
physical or mental defects.  The veteran's reason for 
discharge was listed as "completion of active duty" and 
"expiration of enlistment."  

A June 2001 VA medical record notes the veteran claimed that 
he received a scar on his upper right leg from shrapnel 
wounds obtained in the alleged firebombing.  

The veteran's DD-214 indicates he had foreign and/or sea 
service for 6 months and 10 days.  Awards and decorations 
include the National Service Medal.  The veteran's military 
occupational specialty (MOS) is reported as builder.  He did 
not receive any decorations or awards indicative of combat.  

In an October 2002 rating decision, the RO stated that a DD-
214 submitted by the veteran in July 2001 was tampered with 
and/or fabricated, because it was not consistent with 
official documents in his claims file.  The July 2001 DD-214 
indicates that he was awarded the Purple Heart, and that in 
the space reserved for "wounds received as a result of 
action with enemy forces" the veteran was listed as 
receiving the "Korean Service Medal."  

The veteran's testimony in his January 2003 Travel Board 
hearing indicated that he was hospitalized in several 
hospitals in Korea for his psychiatric problems related to an 
alleged fire-bomb attack.  The Board notes that the veteran's 
testimony during the hearing was inconsistent regarding where 
and when the alleged attack occurred.  Initially the veteran 
claims, "We were in a building that was fire-bombed."  
Later in the hearing, his service representative asked him if 
it was barracks that blew up, to which he replied, "We were 
in the field...There was a [SIC] field housing, it was one-step 
up from the tent."  The veteran then testified that, "it 
was a field barracks; it was a temporary facility that they 
set up and moved them all the time."  The veteran claims 
that he volunteered to assist Marines as part of an advanced 
party.  He later states, "...there was like, uh, maybe a 
thousand Chinese against this little bunch of jarheads and us 
and all we were there for was to create a road."  He also 
initially testified, "it's my estimation it was probably 
between 8 and 42 people that were injured and probably 5 or 6 
that were absolutely dead," but later stated that between 28 
and 30 people were stationed at the facility.  The Board 
notes the veteran also failed to provide a consistent year in 
which the alleged attack occurred.  He initially stated that 
it occurred in 1952, but was corrected by his service 
representative that records noted it happened in early 1953.  

Additionally, in the hearing the veteran alleged being 
injured by shrapnel in his hand, leg, and lower back.  He 
testified that he received treatment for these wounds and for 
flashbacks while receiving treatment at the U.S. Naval 
Hospital in Guantanamo Bay, Cuba.  The claims folder does not 
contain evidence of these alleged hospital stays, treatment 
in the Guantanamo Bay hospital for any shrapnel injuries or 
flashbacks, or service in Korea.  In fact, the only treatment 
the veteran appears to have received in Cuba was for a 
football-related injury.  Furthermore, if the veteran was 
purportedly injured in 1953 he could not have received 
treatment for his injuries in Cuba because the evidence shows 
he was taken to the hospital there in October 1952.  

A May 2005 response to the VA's Request for Information notes 
that the veteran's records do not indicate the veteran was 
awarded the Purple Heart.  The Board finds the veteran was 
not awarded any medals or decorations conclusively indicating 
combat.  Consequently, the preponderance of the evidence is 
against a finding that the veteran engaged in combat with the 
enemy and therefore, his claimed stressors must be verified.  

The Board finds that the record does not contain evidence of 
a verified stressor upon which a diagnosis of PTSD could be 
based.  The claims folder is negative for evidence of 
treatment for combat-related injuries, lay statements 
supporting the veteran's contentions, or proof of any service 
in Korea.  Furthermore, the Board finds that the veteran's 
testimony of the alleged stressor events is inconsistent 
refutable.  As the preponderance of the evidence is against 
the claim for service connection for PTSD, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


